Journal entry: It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed.
And this court coming now to render the judgment that the court of appeals should have' rendered, and it appearing that the city unreasonably delayed the payment of the money due the plaintiffs in error, and that at the time the principal sum was *515paid, it was mutually understood and agreed, and expressly stated in the bond given by the contractors to the city, that the right of the contractors to demand interest by way of damages for the withholding of said payment, should not be prejudiced by accepting payment of the principal sum, and it further appearing, that the common pleas court allowed the city substantially one year in which to approve and accept, or reject the work of the contractors, for which time it allowed the contractors no interest on the balance of the unpaid contract price.
It is therefore, ordered, adjudged and decreed by this court, that the judgment of the common pleas court, be, and the same is, hereby affirmed. — Reporter.
Nicitols, C. J., Johnson, Donai-iue and Jones, JJ., concur.